DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16- 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation "the outer shaft" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether applicant intended to recite - - the outer sheath - - or whether applicant intended to recite - - the inner shaft - - since claim 13, from which claim 16 depends, introduces an outer sheath and an inner shaft in lines 1- 2.  For the purposes of examination, claim 16 is interpreted as reciting - - the outer sheath - -.
Claim 17 recites the limitation "the outer shaft" in line 1.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether applicant intended to recite - - the outer sheath - - or whether applicant intended to recite - - the inner shaft - - since claim 13, from which claim 17 depends, introduces an outer sheath and an inner shaft in lines 1- 2.  For the purposes of examination, claim 17 is interpreted as reciting recite - - the inner shaft - -.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Application claims 1- 7, 9- 12 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3- 5, 9- 13, 19 and 23 of U.S. Patent No. 10,912,644 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because 
Regarding application claim 1, claim 1 of U.S. Patent No. 10,912,644 B2 claims a method for treating a diseased native valve in a patient, the method comprising (A method for treating a diseased native valve in a patient, the method comprising):
deploying an anchor from a delivery configuration to a deployed configuration on a first side of a native valve (deploying the anchor from a delivery configuration to a deployed configuration on the first side of the native valve);

advancing the anchor in the deployed configuration from the first side of the native valve to a second side of the native valve such that the anchor is located only on the second side of the native valve (advancing the anchor in the deployed configuration from the first side of the native valve to a second side of the native valve such that the anchor is located only on the second side of the native valve);
rotating a free end of the anchor in the deployed configuration around one or more structures on the second side of the native valve (rotating a free end of the anchor in the deployed configuration around one or more structures on the second side of the native valve);
positioning a frame structure in a collapsed configuration within the anchor; and
expanding the frame structure against the anchor to anchor the frame structure in the native valve (advancing a distal end of a delivery device to a first side of a native valve, wherein the distal end of the delivery device is detachably coupled to an anchor and a frame structure; releasing the anchor from the distal end of the delivery device; expanding the frame structure within the native valve from a compressed configuration to an expanded configuration; releasing the frame structure from the distal end of the delivery device; and retracting the delivery device from the native valve - - the combination of 1) the advancing the anchor step and the rotating a free end of the anchor step and 2) the expanding the frame structure within the native valve from a compressed configuration to an expanded configuration encompasses or makes obvious the positioning a frame structure in a collapsed configuration within the anchor step and the expanding the frame structure against the anchor to anchor the frame structure in the native valve) (See claim 1 of U.S. Patent No. 10,912,644 B2).
Regarding application claim 2, claim 3 of U.S. Patent No. 10,912,644 B2 claims wherein advancing the anchor comprises pushing the anchor through the native valve (wherein advancing the anchor comprises pushing the anchor through the native valve) (See claim 3 of U.S. Patent No. 10,912,644 B2).
Regarding application claim 3, claim 4 of U.S. Patent No. 10,912,644 B2 claims wherein advancing the anchor further comprises rotating the anchor through the native valve (wherein advancing the anchor comprises rotating the anchor through the native valve) (See claim 4 of U.S. Patent No. 10,912,644 B2).
Regarding application claim 4, claim 5 of U.S. Patent No. 10,912,644 B2 claims wherein the frame structure comprises a first and second opposite ends, and wherein expanding the frame structure comprises expanding the frame structure such that the first end extends above the first side of the native valve and the second end extends below the second side of the native valve (wherein the frame structure comprises first and second opposite ends and wherein expanding the frame structure comprises expanding the frame structure such that the first end extends above the first side of the native valve and the second end extends below the second side of the native valve) (See claim 5 of U.S. Patent No. 10,912,644 B2).
Regarding application claim 5, claim 9 of U.S. Patent No. 10,912,644 B2 claims wherein the frame structure is self-expanding, and wherein expanding the frame structure comprises releasing the frame structure from radial constriction by a delivery device (wherein the frame structure is self-expanding and wherein expanding the frame structure comprises releasing the frame structure from radial constriction by the delivery device) (See claim 9 of U.S. Patent No. 10,912,644 B2).
Regarding application claim 6, claim 10 of U.S. Patent No. 10,912,644 B2 claims wherein the one or more structures comprise one or more valve leaflets of the native valve (wherein the one or more structures comprise one or more valve leaflets of the native valve) (See claim 10 of U.S. Patent No. 10,912,644 B2).
Regarding application claim 7, claim 11 of U.S. Patent No. 10,912,644 B2 claims wherein the one or more structures comprise one or more chordae of the native valve (wherein the one or more structures comprise one or more chordae of the left ventricle) (See claim 11 of U.S. Patent No. 10,912,644 B2).
Regarding application claim 9, claim 12 of U.S. Patent No. 10,912,644 B2 claims wherein the free end is disposed radially outward from a main body of the anchor in the deployed configuration in order to facilitate rotation of the free end around the one or more structures (wherein the free end is disposed radially outward from a main body of the anchor in the deployed configuration in order to facilitate rotation of the free end around the one or more structures) (See claim 12 of U.S. Patent No. 10,912,644 B2).
Regarding application claim 10, claim 23 of U.S. Patent No. 10,912,644 B2 claims wherein the anchor in the deployed configuration comprises a spiral shape (claim 22. The method of claim 1, wherein the anchor comprises a curved wire; claim 23. The method of claim 22, wherein the curved wire comprises a helical wire) (See claim 23 of U.S. Patent No. 10,912,644 B2).
Regarding application claim 11, claim 19 of U.S. Patent No. 10,912,644 B2 claims wherein the native valve comprises a mitral valve, the first side of the native valve comprises a left atrium, and the second side of the native valve comprises a left ventricle (wherein the native valve comprises a mitral valve, the first side of the native valve comprises a left atrium, and the second side of the native valve comprises a left ventricle (See claim 19 of U.S. Patent No. 10,912,644 B2).
Regarding application claim 12, claim 1 of U.S. Patent No. 10,912,644 B2 claims further comprising delivering the anchor to the native valve with a delivery device prior to deploying the anchor, wherein a proximal end of the anchor is detachably coupled to the delivery device (advancing a distal end of a delivery device to a first side of a native valve, wherein the distal end of the delivery device is detachably coupled to an anchor and a frame structure) (See claim 1 of U.S. Patent No. 10,912,644 B2).
Regarding application claim 20, claim 13 of U.S. Patent No. 10,912,644 B2 claims wherein the free end comprises an atraumatic tip (wherein the free end comprises an atraumatic tip) (See claim 13 of U.S. Patent No. 10,912,644 B2).

Application claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 10,912,644 B2 in view of Keranen et al. (US Pub. 2010/0331971 A1).  
Regarding application claim 8, claim 11 of U.S. Patent No. 10,912,644 B2 claims the method of application claim 7, which incorporates the method of application claim 1.  While claim 1 of U.S. Patent No. 10,912,644 B2 claims rotating a free end of the anchor in the deployed configuration around one or more structures on the second side of the native valve and while claim 11 of U.S. Patent No. 10,912,644 B2 claims wherein the one or more structures comprise one or more chordae of the left ventricle, none of the claims of U.S. Patent No. 10,912,644 B2 explicitly claim
(claim 8) wherein rotating the free end around the one or more chordae causes the one or more chordae to be pulled radially inwards.
However, Keranen teaches a spiral coil (10) that is arranged to automatically reposition chordae towards the center of the valve, upon insertion in order to prepare the cardiac valve area for facilitated, less surgically demanding insertion of the replacement of a defective heart valve (Ps. [0014]- [0015], [0071]).
(claim 8) wherein rotating the free end (101) (Figs. 6b- 8b, 11) (P. [0186] - - distal end 101) around the one or more chordae causes the one or more chordae to be pulled radially inwards (P. [0192] - - in the rotational direction of the distal tip 101, the entire chordae of a heart valve are circumferentially gripped and upon rotation gradually moved towards the center of the medical device 10, defined by a longitudinal axis thereof).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the applicant’s invention to modify claim 11 of U.S. Patent No. 10,912,644 B2 to claim wherein rotating the free end around the one or more chordae causes the one or more chordae to be pulled radially inwards as taught by Keranen because the method step would prepare the cardiac valve area for facilitated, less surgically demanding insertion of the replacement heart valve (Keranen - - Ps. [0014]- [0015], [0071]).

Application claims 13- 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. U.S. Patent No. 10,912,644 B2 in view of Seguin (US Pub. No. 2012/0016464 A1).  
Regarding application claims 13- 19, claim 1 of U.S. Patent No. U.S. Patent No. 10,912,644 B2 claims the method of claim 12 (See rejection of application claim 12 on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,912,644 B2 above), although claim 1 of U.S. Patent No. U.S. Patent No. 10,912,644 B2 claims a delivery device for delivering the anchor, claim 1 of U.S. Patent No. U.S. Patent No. 10,912,644 B2 is silent as to the structure of the delivery device as claimed by application claims 13- 19.
However, Seguin teaches a method for repairing or replacing a defective cardiac valve including an anchor having a double helix configured to engage the cardiac valve leaflets of a diseased or defective cardiac valve, and a replacement valve body disposed in an expandable stent configured to be disposed within the anchor so that the anchor limits expansion of the expandable stent in the same field of endeavor (Abstract)
(claim 13) wherein the delivery device comprises an outer sheath (50) (Figs. 2- 4C) and an inner shaft (54) (Figs. 2- 4C) disposed within the outer sheath (50) (P. [0029] - - Anchor delivery catheter 50 comprises a suitable length of tubing having distal end 51, proximal end 52, an internal lumen extending therebetween, handle portion 53, and push rod 54 disposed in the internal lumen);
(claim 14) wherein the anchor (40) (Figs. 1A, 4A- 8) in the delivery configuration is positioned within the inner shaft (54) (P. [0029] - - The proximal end of the straightened anchor 40 may be engaged with the distal end of push rod 54, e.g., by gripping jaws; within the gripping jaws is considered within the inner shaft (54));
(claim 15) wherein deploying the anchor (40) comprises pushing the anchor out of the inner shaft (54) (P. [0030] - - once so positioned, pushrod 54 may be advanced to extrude the anchor from within the lumen of catheter 50 to engage the cardiac valve leaflets);
(claim 16 in view of the rejection under 35 U.S.C. 112(b) above) further comprising steering a distal end of the outer sheath (51) (Fig. 2) prior to deploying the anchor (40) (See Fig. 3) (P. [0033] - - anchor delivery catheter is shown approaching the mitral valve with a portion helical anchor 40 extending from the distal end of the catheter; this is prior to deploying the anchor (40) as shown in Fig. 3);
(claim 17 in view of the rejection under 35 U.S.C. 112(b) above) further comprising steering a distal end of the inner shaft (54) while advancing the anchor (40) (P. [0030] - - Once so positioned, pushrod 54 may be advanced to extrude the anchor from within the lumen of catheter 50 to engage the cardiac valve leaflets);
(claim 18) wherein the delivery configuration comprises a straightened shape within the delivery device (P. [0029] - - helical anchor 40 may be straightened and inserted into the lumen of catheter 50 so that its proximal end abuts against a distal end of push rod 54);
(claim 19) wherein the deployed configuration comprises a fully deployed configuration wherein none of the anchor (40) remains within the delivery device (See Figs. 5A- 5B) (P. [0034] - - Catheter 50 then is withdrawn, leaving the helical anchor disposed with lower helical turn 41 and upper helical turn 42 sandwiching the leaflets of the mitral valve therebetween).
It would have been obvious before the effective filing date of the applicant’s claimed invention to modify claim 1 of U.S. Patent No. 10,912,644 B2 in order to claim the structure of the delivery device including an outer sheath and inner shaft, wherein the anchor is positioned in the inner shaft, pushing the anchor out of the inner shaft, steering the outer sheath and inner shaft, wherein the anchor has a straight delivery configuration and a fully deployed configuration wherein none of the anchor remains within the delivery device as taught by Seguin since a deployment device for an anchor having a double helix configured to engage the cardiac valve leaflets of a diseased or defective cardiac valve is known in the art and would have predictably provided the necessary structure for deploying the anchor.  

Allowable Subject Matter
Claims 1- 20 would be allowable if the claims are, where applicable, rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims and if a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) is used to overcome an actual or provisional rejection based on nonstatutory double patenting.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, the prior art does not teach or suggest, in combination with the remainder of the claim limitations, advancing the anchor in the deployed configuration from the first side of the native valve to a second side of the native valve such that the anchor is located only on the second side of the native valve.
The closest cited prior art reference Seguin teaches sandwiching the leaflets of the valve in between windings of the helical anchor located on both the first and second side of the native valve (See Fig. 7) (P. [0034]).  As such, it would destroy the operation of the Seguin reference to modify Seguin method in order to include the method step of advancing the anchor until it is located only on the second side of the native valve.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KANKINDI RWEGO whose telephone number is (303)297-4759. The examiner can normally be reached Monday- Friday: 10:00- 5:00 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kelly Bekker can be reached on 571 272-2739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KANKINDI RWEGO/Examiner, Art Unit 3771